               Case 2:21-cv-00169-RSL Document 7 Filed 03/05/21 Page 1 of 5




 1
                                                                HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9
                                         AT SEATTLE
10
     WILD FISH CONSERVANCY,                 )
11                                          ) Case No. 2:21-cv-00169-RSL
12      Plaintiff,                          )
                                            ) STIPULATION AND ORDER
13   v.                                     )
                                            )
14
     WASHINGTON DEPARTMENT OF FISH & )
15   WILDLIFE, et al.,                      )
                                            )
16      Defendants.                         )
17   ______________________________________ )

18
            WHEREAS, Plaintiff Wild Fish Conservancy (“Conservancy”) issued a 60-day pre-suit
19
20   notice letter dated December 2, 2020 and filed the complaint in this matter on February 10, 2021,

21   against Defendants the Washington Department of Fish and Wildlife, Director Kelly Susewind,
22
     in his official capacity as the Director of the Washington Department of Fish and Wildlife, and
23
     Commissioners Larry Carpenter, Barbara Baker, James Anderson, Lorna Smith, Fred Koontz,
24
25   Molly Linville, Donald McIsaac, and Kim Thorburn, in their official capacities as

26   Commissioners of the Washington Fish and Wildlife Commission (collectively, “WDFW”);
27
            WHEREAS, the notice letter and complaint allege that WDFW is in violation section 9 of
28
     the Endangered Species Act (“ESA”), 16 U.S.C. § 1538, by causing unauthorized “take” of
29                                                                   KAMPMEIER & KNUTSEN, PLLC
     STIPULATION AND
                                                                     1300 S.E. Stark Street, Suite 202
     ORDER – 1 No. 2:21-                                                 Portland, Oregon 97214
     cv-00169-RSL                                                            (503) 841-6515
               Case 2:21-cv-00169-RSL Document 7 Filed 03/05/21 Page 2 of 5




     protected species through the operations of a new integrated summer steelhead hatchery program
 1
 2   on the South Fork of the Skykomish River in Snohomish County, Washington;

 3          WHEREAS, WDFW submitted a hatchery and genetic management plan (“HGMP”) to
 4
     the National Marine Fisheries Service (“NMFS”) dated April 12, 2019 seeking authorization
 5
     from NMFS to take ESA-listed species through operations of the integrated summer steelhead
 6
 7   hatchery program on the South Fork of the Skykomish River;

 8          WHEREAS, NMFS issued a Proposed Evaluation and Pending Determination to approve
 9
     the HGMP dated December 21, 2020 and NMFS issued a draft Environmental Assessment under
10
     the National Environmental Policy Act for the pending determination dated January 20, 2021;
11
12          WHEREAS, WDFW anticipates that NMFS and the United States Fish and Wildlife

13   Service (“FWS”) will issue final decisions on whether to provide ESA authorizations for the new
14   integrated summer steelhead hatchery program on the South Fork of the Skykomish River in the
15
     next several months;
16
            WHEREAS, the Conservancy and WDFW (collectively, the “Parties”) seek to conserve
17
18   the Parties’ and the Court’s resources pending final determinations from NMFS and FWS;
19          WHEREAS, WDFW denies the allegations in the notice letter and complaint and
20
     specifically denies that there has been unauthorized take of ESA-listed species;
21
            WHEREAS, the Parties reserve all claims, defenses, arguments, and issues with respect
22
23   to any request by the Conservancy for an award of litigation expenses, including attorneys’ fees,

24   including those related to the effect of this Stipulation and Order on such a request;
25
            The signatories for the Parties certify that they are authorized by the party they represent
26
     to enter into these Stipulations and Order;
27
28   WILD FISH CONSERVANCY                               WASHINGTON DEPARTMENT OF FISH &
                                                         WILDLIFE, et al.
29                                                                     KAMPMEIER & KNUTSEN, PLLC
     STIPULATION AND
                                                                       1300 S.E. Stark Street, Suite 202
     ORDER – 2                                                             Portland, Oregon 97214
     No. 2:21-cv-00169-RSL                                                     (503) 841-6515
Case 2:21-cv-00169-RSL Document 7 Filed 03/05/21 Page 3 of 5
                 Case 2:21-cv-00169-RSL Document 7 Filed 03/05/21 Page 4 of 5




     1538, if the fish are released into water bodies from which they cannot migrate to Puget Sound,
 1
 2   including the Strait of Juan de Fuca. WDFW shall provide the Conservancy with fourteen (14)

 3   days’ advanced written notice of WDFW’s intent to make such a release, including: (a) the
 4
     number of hatchery fish to be released; (b) the name of the water body in which the hatchery fish
 5
     are to be released; (c) the location of the water body into which the hatchery fish are to be
 6
 7   released; (d) evidence (e.g., maps and/or field data) demonstrating that the release location is free

 8   from any migratory pathway to Puget Sound, including the Strait of Juan de Fuca; and (e) the
 9
     date on which the release is to begin.;
10
            4.      WDFW shall provide the Conservancy with copies of NMFS’s and FWS’s
11
12   decisions on whether to provide exemptions for liability under section 9 of the ESA, 16 U.S.C. §

13   1538, for the Hatchery Program as soon as practicable and no later than three (3) days from
14   WDFW’s receipt of each decision;
15
            5.      This matter shall be stayed until such time as WDFW has received exemptions
16
     from liability under section 9 of the ESA, 16 U.S.C. § 1538, from NMFS and FWS to implement
17
18   one or more of the Hatchery Program actions identified in subparagraphs 2.a and 2.b above or
19   until December 31, 2021, whichever occurs first. WDFW shall notify the Conservancy that it has
20
     received such exemptions to implement one or more of the Hatchery Program actions within
21
     three (3) business days of issuance and no later than WDFW’s implementation of the action for
22
23   which it has received the necessary exemptions;

24          6.      The Conservancy shall not file a motion or take any other any action in this
25
     litigation seeking interim injunctive relief against an action identified in subparagraph 2.a or 2.b
26
     above so long as that action remains prohibited by paragraph 2 above, except as may be
27
28   necessary to enforce the terms of this Stipulation and Order; and

29                                                                      KAMPMEIER & KNUTSEN, PLLC
     STIPULATION AND
                                                                        1300 S.E. Stark Street, Suite 202
     ORDER – 4 No. 2:21-                                                    Portland, Oregon 97214
     cv-00169-RSL                                                               (503) 841-6515
                 Case 2:21-cv-00169-RSL Document 7 Filed 03/05/21 Page 5 of 5




            7.      The Parties shall confer within fourteen (14) days of the expiration of the stay as
 1
 2   described in paragraph 5 above on further proceedings, and the Parties shall submit a joint status

 3   report to the Court within fourteen (14) days of their conferral describing their proposal(s) for
 4
     further proceedings.
 5
            8.      This action shall be stayed and removed from this Court’s active caseload until
 6
 7   further application by the parties or order of this Court.
 8
                        5th day of ____________________________,
            DATED this _____          March                      2021.
 9
10
11
12
                                    HONORABLE ROBERT S. LASNIK
13                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                                                     KAMPMEIER & KNUTSEN, PLLC
     STIPULATION AND
                                                                       1300 S.E. Stark Street, Suite 202
     ORDER – 5 No. 2:21-                                                   Portland, Oregon 97214
     cv-00169-RSL                                                              (503) 841-6515
